Order issued June 27, 2013




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-12-01639-CR
                      ________________________________________

                        MICHAEL SHAWN CHAFFIN, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                           Before Justices Lang, Myers, and Evans

       Based on the Court’s opinion of this date, we GRANT the April 4, 2013 motion of Greg

Gray for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the Court

to remove Greg Gray as counsel of record for appellant. We DIRECT the Clerk of the Court to

send a copy of this order and all future correspondence to Michael Shawn Chaffin, No. 1827340,

Coffield Unit, 2661 FM 2054, Tennessee Colony, Texas, 75884.



                                                    Douglas S. Lang
                                                    DOUGLAS S. LANG
                                                    JUSTICE